DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-12, in the reply filed on 25 July 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are:
i.	Claims 9-11, “winding step”, has not been interpreted under 35 USC 112(f) in view of the recited winding act.
ii.	Claim 9, “vulcanization molding step” has not been interpreted under 35 USC 112(f) in view of the recited molding act.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims 9-12 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 9, line 10, the examiner suggests using --unvulcanized rubber sheet-- to use consistent claim language and thereby improve readability.
	Regarding claim 10, the examiner suggests using --first nonwoven fabric--, --second nonwoven fabric--, --third nonwoven fabric-- and --fourth nonwoven fabric--, respectively, to improve differentiation between the four recited nonwoven fabrics. While the current claim is not unclear for the purpose of 35 USC 112(b) analysis, adding the above noted modifiers would improve the readability of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, line 3, it is unclear which claim element is modified by “as a laminate sheet”. It is also unclear if the recitation of “laminate sheet” requires a step of laminating. Additionally, the term “sheet” in laminate sheet is confusing because the winding step provides a plurality of wound layers on the cylindrical drum, and it is unclear how such a cylindrical winding corresponds to a laminate sheet. In particular, wound layers may be uninterrupted around the drum whereas winding a laminate sheet around the drum would provide a break where edges of the sheet meet. For these reasons it is entirely unclear what is meant by “as a laminate sheet”. For the purpose of examination, the broadest reasonable interpretation of this limitation is that upon winding of the tension layer, tension member, compression rubber layer and the sheet-like structure around the cylindrical drum, the combined wound layers take the form of a multilayer material surrounding the cylindrical drum.
	Regarding claim 9, line 5, it is entirely unclear how “like” modifies “sheet”, and accordingly it is unclear what falls within the scope of “sheet-like”. The examiner suggests using --sheet [[-like]] structure--.
	Regarding claim 10, line 2, “sheet-like” is unclear for the reasons provided above.
	Regarding claim 10, line 2, it is somewhat unclear if “sequentially winding, as the sheet-like structure and in order,” indicates winding each of the recited nonwoven fabrics sequentially, or rather if the sequentially winding language simply refers back to parent claim 9, line 3. The latter interpretation might not require sequentially winding each of the recited nonwoven fabrics. The examiner suggests language such as --wherein winding the sheet structure comprises sequentially winding each of the following nonwoven fabrics in the recited order--.
	Regarding claim 11, line 2, “sheet-like” is unclear for the reasons provided above.
	Regarding claim 11, it is unclear what is meant by “laminate nonwoven fabrics”. Does this require multiple laminate fabrics? The examiner suggests using --a laminate-- or --a multilayer nonwoven fabric-- or a --laminate of nonwoven fabrics--.
	Regarding claim 11, it is unclear what is meant by “are wound and arranged double with the first nonwoven fabrics arranged on an inner side”. In particular “are wound” suggests separately winding the nonwoven fabrics, which conflicts with the line 2 language of winding a laminate. It is entirely unclear what is meant by “arranged double”. And it is unclear which claim element is being modified by “inner side”, i.e. inner side of what?
	Regarding claim 12, line 2, “sheet-like” is unclear for the reasons provided above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsutomi (US 2015/0285335).
	Regarding claim 9, Mitsutomi teaches a production method for a frictional power transmission belt (paragraph 86). Mitsutomi teaches a winding step of sequentially winding, around a cylindrical drum and as a laminate sheet, a sheet for forming a tension layer, tension member, an unvulcanized rubber sheet for forming a compression rubber layer, and a sheet-like structure for forming a fiber/resin mixture layer and a fiber layer (Figure 2; paragraphs 36 86, 88-89 and 95-96); and a vulcanization molding step of pressing the laminate sheet against a mold to vulcanize and mold the unvulcanized rubber sheet (paragraph 86), wherein, in the vulcanization molding step, the unvulcanized rubber sheet is pre-heated, at a temperature lower than a vulcanization temperature of the rubber sheet, and then vulcanized (paragraph 103).
	Regarding claim 11, Mitsutomi teaches these additional limitations (paragraphs 47-48 and 95-96).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutomi as applied to claims 9 and 11 above.
	Regarding claim 12, Mitsutomi teaches the sheet structure comprises a heat resistant fiber layer of 20 to 60 g/m2 and a resin layer of 20 to 60 g/m2, for a combined basis weight of 40 to 120 g/m2, which substantially overlaps with the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutomi as applied to claims 9 and 11 above, and further in view of Billups (US 6443866).
	Regarding claim 11, to the extent that claim 11 indicates separately winding the first and second fabric layers, which is not recited by Billups, it is generally known in the art that resin and fabric layers may be provided as a laminate for winding around the drum, or alternatively, may be wound on the drum separately. See Billups (column 3, lines 39-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wind these layers separately because one of ordinary skill in the art would have been motivated to wind and provide such layers onto a drum in a known suitable manner in the belt manufacturing art, as evidenced by Billups.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 10, Mitsutomi is considered the closest prior art of record. In combination with the claimed limitations, Mitsutomi does not teach or suggest the combined additional limitations of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745